DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to Applicant’s Amendment and Remarks filed on 18 April 2022. 
Claims 1-20 are pending in this application.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 12 and 19 (line# refers to claim 1):
In lines 13-14, it recites the phrase “the one or more on-premise infrastructure controller instances”. However, prior to this phrase at line 10, it recites “one or more on-premise controllers”. Thus, it is unclear whether the second recitation of “the one or more on-premise infrastructure controller instances” is the same or different from the first recitation of “one or more on-premise controllers”. If they are the same, same name should be used. For examining purpose, examiner will interpret as the same one. In addition, “the one or more on-premise infrastructure controller instances” lacks antecedence basis. 

	Lines 14-15, it recites “provide the requested resources based on the proposals”. However, in line 10, it recites “receive a proposal”, thus it uncertain how to provide the requested resources based on plurality of proposals, since just only one proposal has been received.   

As per claims 2-11, 13-18 and 20:
	They are system, non-transitory machine-readable medium and method claims that depend on claims 1, 12 and 19 respectively above. Therefore, they have same deficiencies as claims 1, 12 and 19 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bregman et al. (US. Pub. 2021/0176122 A1) in view of Lin (US Pub. 2017/0134304 A1) and further in view of Chandwani et al. (US Patent. 9,912,755 B2).
Bregman and Chandwani were cited in the previous Office Action.

As per claim 1, Bregman teaches the invention substantially as claimed including A system to facilitate infrastructure management services (Bregman, Fig. 1, 100, 108 management server; [0002] lines 7-9, building an Infrastructure-as-a-Service (IaaS) cloud, which delivers computing, storage, and networking resources to users; [0010] lines 11-13, The management server may receive a request to provision a set of computing resources in a cloud computing environment; [0023] lines 1-3, The management server 108 may manage the deployment of resources 131-137, 141-147 in the cloud 130, 140), comprising: 
one or more processors (Bregman, [0041] lines 6-9, Methods 300 and 400 and each of their individual functions, routines, subroutines, or operations may be performed by one or more processors of the computer device executing the method); and 
a non-transitory machine-readable medium storing instructions that, when executed, cause the one or more processors to execute an infrastructure management controller (Bregman, Fig. 6, 620 processing device, 604 main memory, 626 instructions, 650 resource manager (as execute an infrastructure management controller); [0047] lines 4-6, Computer system 500 may perform the same functions as management server 108 of FIG. 1, and may include one or more processing devices 501 and one or more memory devices 502) to 
receive a request to provide infrastructure management services, wherein the request comprises a description of resources to be allocated (Bregman, Fig. 3, 310, receive a request to provision a set of computing resources of a cloud computing environment; [0002] lines 7-9, building an Infrastructure-as-a-Service (IaaS) cloud, which delivers computing, storage, and networking resources to users; [0010] lines 13-17, receive a request to provision a set of computing resources in a cloud computing environment. The computing resources specified by the provisioning request may include compute resources, network configuration, and other custom resources; [0011] lines 5-6, allocate the resources specified by the request (as description of resources); [0023] lines 3-7, receive a request, for example, from a system administrator via a client 160, 180, describing a set of resources 131, 133, 135, 137, 141, 143, 145, 147; [0028] lines 1-2, the aggregation module 210 may receive the provisioning request; Fig. 2, 200 resource manager, 210 aggregation module); and 
generate a mapping between instances of the infrastructure management controller and one or more resource instances at the one or more infrastructure controller instances to provide the requested resources (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137 (as resource instances) at 104 cloud provider system (as infrastructure controller instances); Fig. 3, 320 translate the request into a set of hardware specifications (as instances of the infrastructure management controller), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0018] lines 4-6, The network architecture 100 may include multiple clouds (networks of computing resources) 130, 140 managed by various cloud provider systems 104, 105 (as one or more infrastructure controller instances); [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available; [0038] lines 1-7, the creation module 240 may await the requestor's instructions before executing the provisioning request. That is, once the result module 230 has notified the requestor that the cloud has sufficient computing resources available to support the provisioning request and that the request is within the quota, the requestor may send the instructions to execute the provisioning request (as to provide the infrastructure management services (deployment of resources))).

Bregman fails to specifically teach receive a proposal from one or more on-premise controllers to provide the requested resources for the workload deployment, and when provide the requested resources, it is based on the proposals.

However, Lin teaches receive a proposal from one or more controllers to provide the requested resources for the workload, and when provide the requested resources, it is based on the proposals (Lin, Fig. 1, 110 resource planning apparatus, 111 controller, 120 master node apparatus; [0013] lines 18-26, The controller receives the operating time from the master node apparatus and stores the operating time corresponding to each training model to a proposal database. Based on a task condition and an expected total work time that are selected, the controller obtains a proposal from the proposal database and transmits the proposal to the master node apparatus (as receiving the proposal at the master node apparatus), such that the master node apparatus decides a resource allocation of the cluster computing architecture based on the proposal. Also see [0038] lines 1-3, When allocating the hardware resources, the user may refer to the look-up table to find out a proposal with a suitable resource allocation).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman with Lin because Lin’s teaching of determining the proposal based on the task condition, transmitting the proposal and allocating the resources based on the proposal would have provided Bregman’s system with the advantage and capability to allow the system to determining the best resource allocation strategy based on the task/workload condition in order to improving the resource utilization and system performance. 

Both Bregman and Lin fail to specifically teach that the requested resources are for workload deployment, the or more controllers are on-premise controller, and the one or more resource instances is at the one or more on-premise infrastructure controller instances.

However, Chandwani teaches the requested resources are for workload deployment (Chandwani, Col 7, lines 40-46, application 211A may require access to the resource 221A located within the private network 220 to serve information or to process requests. Such intent to access the remote resource may be indicated or configured by the developer of application 211A during application development. Alternatively, this intent may be determined during deployment or configuration of the application 211A), and
the or more controllers are on-premise controller, and the one or more resource instances is at the one or more on-premise infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as one or more on-premise controller and one or more on-premise infrastructure controller instance); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks (as including one or more on-premise infrastructure controller instances) as well; also see Col 6, lines 46-49, A cloud computing model may also come in the form of various service models such as, for example, Software as a Service ("SaaS"), Platform as a Service ("PaaS"), and Infrastructure as a Service ("IaaS"). The cloud computing model may also be deployed using different deployment models such as private cloud, community cloud, public cloud, hybrid cloud, and so forth).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman and Lin with Chandwani because Chandwani’s teaching of controller/control (as on-premise infrastructure controller instances) that connecting the on-premises resources for the multiple applications would have provided Bregman and Lin’s system with the advantage and capability to allow the system to easily providing and allocating the resources for the different applications which improving the system performance and efficiency.

As per claim 8, Bregman, Lin and Chandwani teach the invention according to claim 1 above. Bregman further teaches wherein the request comprises a declarative description specifying requested resources (Bregman, [0023] lines 3-7, receive a request, for example, from a system administrator via a client 160, 180, describing a set of resources 131, 133, 135, 137, 141, 143, 145, 147; [0028] lines 6-10, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions).

As per claim 9, Bregman, Lin and Chandwani teach the invention according to claim 8 above. Bregman further teaches wherein the infrastructure management controller translates the request into set of steps including resource attributes corresponding to the one or more configuration parameters (Bregman, [0028] lines 1-13, the aggregation module 210 may receive the provisioning request and translate the request into a set of hardware specifications (as including set of steps). The aggregation module 210 may parse the request in order to determine the resources that will be consumed once the request has been executed. In one embodiment, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions, for example. In order to translate the request, the aggregation module 210 may parse the provisioning request to identify the resource type; [0044] lines 1-6, the processing device may translate the provisioning request into a set of hardware specifications; claim 3, the hardware specifications comprise at least one of: an amount of disk space, an amount of memory, a number of central processing units (CPU)s, or a network identifier (as resource attributes corresponding to the configuration parameters).

As per claim 12, it is a non-transitory machine-readable medium claim of claim 1 above, therefore, it is rejected for the same reason as claim 1 above. In addition, Bregman further teaches cloud based infrastructure management services (Bregman, Fig. 1, 104, 105 cloud provider system; [0010] lines 11-13, The management server may receive a request to provision a set of computing resources in a cloud computing environment; [0023] lines 1-3, The management server 108 may manage the deployment of resources 131-137, 141-147 in the cloud 130, 140).

As per claim 15, Bregman, Lin and Chandwani teach the invention according to claim 12 above. Bregman further teaches wherein the request comprises a declarative description specifying requested resources (Bregman, [0023] lines 3-7, receive a request, for example, from a system administrator via a client 160, 180, describing a set of resources 131, 133, 135, 137, 141, 143, 145, 147; [0028] lines 6-10, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions).

As per claim 17, it is a method claim of claim 1 above, therefore, it is rejection for the same reason as claim 1 above. In addition, Bregman further teaches cloud based infrastructure management services (Bregman, Fig. 1, 104, 105 cloud provider system; [0010] lines 11-13, The management server may receive a request to provision a set of computing resources in a cloud computing environment; [0023] lines 1-3, The management server 108 may manage the deployment of resources 131-137, 141-147 in the cloud 130, 140).


Claims 2-7, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bregman, Lin and Chandwani, as applied to claims 1, 12 and 17 respectively above, and further in view of Govindaraju et al. (US Pub. 2020/0186445 A1).
Govindaraju was cited in the previous Office Action.

As per claim 2, Bregman, Lin and Chandwani teach the invention according to claim 1 above. Bregman teaches wherein the infrastructure management controller maps a first infrastructure management controller instance and a first set of the one or more resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137; Fig. 3, 320 translate the request into a set of hardware specifications (as fist infrastructure management controller instance), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available). In addition, Lin teaches when maps first set of the one or more resource instances, it is based on the proposals (Lin, Fig. 1, 110 resource planning apparatus, 111 controller, 120 master node apparatus; [0013] lines 18-26, The controller receives the operating time from the master node apparatus and stores the operating time corresponding to each training model to a proposal database. Based on a task condition and an expected total work time that are selected, the controller obtains a proposal from the proposal database and transmits the proposal to the master node apparatus (as receiving the proposal at the master node apparatus), such that the master node apparatus decides a resource allocation of the cluster computing architecture based on the proposal. Also see [0038] lines 1-3, When allocating the hardware resources, the user may refer to the look-up table to find out a proposal with a suitable resource allocation). Further, Chandwani teaches one or more on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49, A cloud computing model may also come in the form of various service models such as, for example, Software as a Service ("SaaS"), Platform as a Service ("PaaS"), and Infrastructure as a Service ("IaaS"). The cloud computing model may also be deployed using different deployment models such as private cloud, community cloud, public cloud, hybrid cloud, and so forth).

Bregman, Lin and Chandwani fail to specifically teach when mapping, it is between a first infrastructure management controller instance and a first set of on-premise infrastructure controller instances.

However, Govindaraju teaches mapping is between a first infrastructure management controller instance and a first set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450 (as mapping first infrastructure management controller instance (2416) and a first set of on-premise infrastructure controller instances (see arrow pointing to different providers (as a first set of on-premise infrastructure controller instances; also see [0095] lines 1-11); [0076] lines 17-19, Service architects create blueprints for items stored in user service catalogs which represent services and resources that can be provisioned to users; [0077] lines 28-31, The blueprint (infrastructure management controller instance) is a specification for a computational resource or task-service and the service itself is implemented by a workflow that is executed by the workflow-execution engine on behalf of a user; [0091] lines 11-15, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center; also see [0098]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman, Lin and Chandwani with Govindaraju because Govindaraju’s teaching of mapping the blueprint (as infrastructure management controller instance) to the different resource providers for the resource allocation would have provided Bregman, Lin and Chandwani’s system with the advantage and capability to enable the system to determining the best matching between different resource providers in order to improving the resource utilization and system performance (see Govindaraju [0098]). 

As per claim 3, Bregman, Lin, Chandwani and Govindaraju teach the invention according to claim 2 above. Bregman further teaches wherein the infrastructure management controller creates an infrastructure management service via the first infrastructure management controller instance and the first set of resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137; Fig. 3, 320 translate the request into a set of hardware specifications (as fist infrastructure management controller instance), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available; [0038] lines 1-7, the creation module 240 may await the requestor's instructions before executing the provisioning request. That is, once the result module 230 has notified the requestor that the cloud has sufficient computing resources available to support the provisioning request and that the request is within the quota, the requestor may send the instructions to execute the provisioning request (as to provide the infrastructure management services (deployment of resources))). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49, A cloud computing model may also come in the form of various service models such as, for example, Software as a Service ("SaaS"), Platform as a Service ("PaaS"), and Infrastructure as a Service ("IaaS"). The cloud computing model may also be deployed using different deployment models such as private cloud, community cloud, public cloud, hybrid cloud, and so forth).
Further, Govindaraju teaches the creation of infrastructure management service is via the first infrastructure management controller instance and the first set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450; [0077] lines 28-31, The blueprint (infrastructure management controller instance) is a specification for a computational resource or task-service and the service itself is implemented by a workflow that is executed by the workflow-execution engine on behalf of a user; [0091] lines 11-22, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center…Once the mapping is complete, the automated application subsystem automatically installs the application by allocating the needed computational resources and downloading application executables to the cloud-computing-provider and/or local host systems on which they will run, in an installation stage 2212 of the process (as to provide infrastructure management service)).

As per claim 4, Bregman, Lin, Chandwani and Govindaraju teach the invention according to claim 3 above. Govindaraju further teaches wherein the infrastructure management controller monitors the infrastructure management service (Govindaraju, Fig. 25, 2522 Provider monitor; [0091] lines 34-37, the automated application subsystem may continuously monitor and manage the running application, in a final phase 2218, until the application execution terminates 2220 as a result of any of various events).

As per claim 5, Bregman, Lin, Chandwani and Govindaraju teach the invention according to claim 4 above. Bregman further teaches wherein the infrastructure management controller automatically adjusts the mapping of the first infrastructure management controller instance upon determining a change in state of the infrastructure management service (Bregman, [0038] lines 9-14, the creation module 240 may query the inspection module 220 to determine whether the cloud computing environment has changed since the hosts were last inspected. Prior to executing the request, the inspection module 220 may once again query each host, using the above described techniques, to determine whether the available resources have changed, lines 20-30, If the inspection module 220 determines that the resources available in the cloud computing environment have changed, the inspection module 220 may update (as adjust) the available resource data structure 252, and the result module 230 may perform another comparison (as adjusting the mapping upon determining if there is a change in state (availability)) between the available resource data structure 252 and the requested resource data structure 251. Upon determining that the cloud computing environment has sufficient resources to support the provisioning request, the creation module 240 may then execute the request).

As per claim 6, Bregman, Lin, Chandwani and Govindaraju teach the invention according to claim 5 above. Bregman teaches wherein the infrastructure management controller automatically adjusts the mapping comprises mapping the first infrastructure management controller instance and a second set of resource instances (Bregman, [0046] lines 8-23, the processing device determines that the cloud computing environment has changed, i.e., that the resources currently available do not match those determined before notifying the initiator of the availability of the computing resources, then the method moves on to block 430… At block 440, the processing device may determine whether the cloud computing environment has available computing resources matching the set of hardware specifications (as the second set. since the first set is changed, do not match/not available; see Fig. 3, 340 for matching/mapping). If so, then the method may move on to block 450 and the processing device may execute the request). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49).
Further, Govindaraju teaches when adjusting, it is the mapping the first infrastructure management controller instance and a second set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450; [0098] lines 17-52, each possible set in of available storage resources mapped to the blue-print-specified storage resources is considered…In step 2614, the provisioning engine checks to determine whether or not the dependencies, specifications, and constraints provided by the application blueprint are satisfied for a currently considered combination of the m and n available-resource-to-blueprint-specified-resource mappings…When a networking solution is provided by the network processor, as determined in step 2617, the provisioning engine computes a cost c for the currently considered mxn mapping. When the cost c is less than the cost currently stored in the optimal_cost local variable, as determined in step 2619, the optimal_cost local variable is set to c and the currently considered mxn mapping is stored in the optimal_mapping local variable, in step 2620. Following completion of the inner and outer for-loops, the provisioning engine determines, in step 2623, whether a mapping that satisfies the application-blueprint-specified constraints and dependencies has been found. If so, the mapping of application-blueprint specified computational resources to available computational resources is returned).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman, Lin and Chandwani with Govindaraju because Govindaraju’s teaching of mapping the blueprint (as infrastructure management controller instance) to the different resource providers for the resource allocation would have provided Bregman, Lin and Chandwani’s system with the advantage and capability to enable the system to determining the best matching between different resource providers based on the cost which improving the system performance and efficiency (see Govindaraju [0098]). 

As per claim 7, Bregman, Lin, Chandwani and Govindaraju teach the invention according to claim 6 above. Bregman teaches wherein the infrastructure management controller creates a second infrastructure management service via the first infrastructure management controller instance and the second set of resource instances (Bregman, [0046] lines 8-23, the processing device determines that the cloud computing environment has changed, i.e., that the resources currently available do not match those determined before notifying the initiator of the availability of the computing resources, then the method moves on to block 430… At block 440, the processing device may determine whether the cloud computing environment has available computing resources matching the set of hardware specifications (as the second set. since the first set is changed, do not match/not available; see Fig. 3, 340 for matching/mapping). If so, then the method may move on to block 450 and the processing device may execute the request; [0038] lines 1-7, the creation module 240 may await the requestor's instructions before executing the provisioning request. That is, once the result module 230 has notified the requestor that the cloud has sufficient computing resources available to support the provisioning request and that the request is within the quota, the requestor may send the instructions to execute the provisioning request (as to provide the infrastructure management services (deployment of resources))). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49).
Further, Govindaraju teaches the creation of second infrastructure management service is via the first infrastructure management controller instance and the second set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450; [0098] lines 17-52, each possible set in of available storage resources mapped to the blue-print-specified storage resources is considered… When the cost c is less than the cost currently stored in the optimal_cost local variable, as determined in step 2619, the optimal_cost local variable is set to c and the currently considered mxn mapping is stored in the optimal_mapping local variable, in step 2620. Following completion of the inner and outer for-loops, the provisioning engine determines, in step 2623, whether a mapping that satisfies the application-blueprint-specified constraints and dependencies has been found. If so, the mapping of application-blueprint specified computational resources to available computational resources is returned; [0091] lines 11-22, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center…Once the mapping is complete, the automated application subsystem automatically installs the application by allocating the needed computational resources and downloading application executables to the cloud-computing-provider and/or local host systems on which they will run, in an installation stage 2212 of the process (as to provide second infrastructure management service based on optimal mapping)).
 
As per claim 13, Bregman, Lin and Chandwani teach the invention according to claim 12 above. Bregman teaches maps a first infrastructure management controller instance and a first set of resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137; Fig. 3, 320 translate the request into a set of hardware specifications (as fist infrastructure management controller instance), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available);
 wherein the infrastructure management controller creates an infrastructure management service via the first infrastructure management controller instance and the first set of resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137; Fig. 3, 320 translate the request into a set of hardware specifications (as fist infrastructure management controller instance), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available; [0038] lines 1-7, the creation module 240 may await the requestor's instructions before executing the provisioning request. That is, once the result module 230 has notified the requestor that the cloud has sufficient computing resources available to support the provisioning request and that the request is within the quota, the requestor may send the instructions to execute the provisioning request (as to provide the infrastructure management services (deployment of resources))). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49, A cloud computing model may also come in the form of various service models such as, for example, Software as a Service ("SaaS"), Platform as a Service ("PaaS"), and Infrastructure as a Service ("IaaS"). The cloud computing model may also be deployed using different deployment models such as private cloud, community cloud, public cloud, hybrid cloud, and so forth).

Bregman, Lin and Chandwani fail to specifically teach when mapping, it is between a first infrastructure management controller instance and a first set of on-premise infrastructure controller instances, and the creation of infrastructure management service is via the first infrastructure management controller instance and the first set of on-premise infrastructure controller instances

However, Govindaraju teaches mapping is between a first infrastructure management controller instance and a first set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450 (as mapping first infrastructure management controller instance (2416) and a first set of on-premise infrastructure controller instances (see arrow pointing to different providers (as a first set of on-premise infrastructure controller instances; also see [0095] lines 1-11); [0076] lines 17-19, Service architects create blueprints for items stored in user service catalogs which represent services and resources that can be provisioned to users; [0077] lines 28-31, The blueprint (infrastructure management controller instance) is a specification for a computational resource or task-service and the service itself is implemented by a workflow that is executed by the workflow-execution engine on behalf of a user; [0091] lines 11-15, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center; also see [0098]);
the creation of infrastructure management service is via the first infrastructure management controller instance and the first set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450; [0077] lines 28-31, The blueprint (infrastructure management controller instance) is a specification for a computational resource or task-service and the service itself is implemented by a workflow that is executed by the workflow-execution engine on behalf of a user; [0091] lines 11-22, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center…Once the mapping is complete, the automated application subsystem automatically installs the application by allocating the needed computational resources and downloading application executables to the cloud-computing-provider and/or local host systems on which they will run, in an installation stage 2212 of the process (as to provide infrastructure management service)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman, Lin and Chandwani with Govindaraju because Govindaraju’s teaching of mapping the blueprint (as infrastructure management controller instance) to the different resource providers for the resource allocation would have provided Bregman, Lin and Chandwani’s system with the advantage and capability to enable the system to determining the best matching between different resource providers in order to improving the resource utilization and system performance (see Govindaraju [0098]). 

As per claim 14, it is a non-transitory machine-readable medium claim of claims 4 and 5 above. Therefore, it is rejected for the same reason as claims 4 and 5 above.

As per claim 16, Bregman, Lin, Chandwani and Govindaraju teach the invention according to claim 13 above. Bregman further teaches translates the request into set of steps including resource attributes corresponding to the one or more configuration parameters (Bregman, [0028] lines 1-13, the aggregation module 210 may receive the provisioning request and translate the request into a set of hardware specifications (as including set of steps). The aggregation module 210 may parse the request in order to determine the resources that will be consumed once the request has been executed. In one embodiment, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions, for example. In order to translate the request, the aggregation module 210 may parse the provisioning request to identify the resource type; [0044] lines 1-6, the processing device may translate the provisioning request into a set of hardware specifications; claim 3, the hardware specifications comprise at least one of: an amount of disk space, an amount of memory, a number of central processing units (CPU)s, or a network identifier (as resource attributes corresponding to the configuration parameters).

As per claims 18 and 19, they are method claims of claims 13 and 4-5 respectively above. Therefore, they are rejected for the same reason as claims 13 and 4-5 respectively above.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bregman, Lin and Chandwani, as applied to claims 9 and 17 respectively above, and further in view of Sun et al. (US Pub. 2020/0374974 A1).
Sun was cited in the previous Office Action.

As per claim 10, Bregman, Lin and Chandwani teach the invention according to claim 9 above. Bregman, Lin and Chandwani fail to specifically teach wherein the configuration parameters comprise at least one of data center geographical location, bandwidth, and infrastructure cost.

However, Sun teaches wherein the configuration parameters comprise at least one of data center geographical location, bandwidth, and infrastructure cost (Sun, [0024] lines 10-16, the requests from the first user equipment 102 and the second user equipment 104 may indicate one or more performance requirements and/or other constraints associated with the requested session(s) (e.g., requirements related to latency, bandwidth, security, location, connectivity or mobility, cost, persistent storage, and/or the like); [0012] line 21, infrastructure and operational costs; [0009] lines 12-14, offloading data to an application server, either in a remote location or in the cloud).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman, Lin and Chandwani with Sun because Sun’s teaching of the request that including different requirement (as including different configuration parameters) would have provided Bregman, Lin and Chandwani’s system with the advantage and capability to easily determine the resources based on the different requirements in order to allow system to providing the correct resources for the user which improving the system performance and efficiency.

As per claim 20, it is a method claim of claim 10 above. Therefore, it is rejected for the same reason as claim 10 above.	


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bregman, Lin and Chandwani, as applied to claim 1 above, and further in view of Dias et al. (US Pub. 2020/0026577 A1).
Dias was cited in the previous Office Action.

As per claim 11, Bregman, Lin and Chandwani teach the invention according to claim 1 above. Bregman teaches wherein the infrastructure management controller performs mapping between the at least one instance of the infrastructure management controller and the one or more resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137 (as resource instances) at 104 cloud provider system (as infrastructure controller instances); Fig. 3, 320 translate the request into a set of hardware specifications (as include instance of the infrastructure management controller), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0018] lines 4-6, The network architecture 100 may include multiple clouds (networks of computing resources) 130, 140 managed by various cloud provider systems 104, 105 (as one or more infrastructure controller instances); [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available).

Bregman, Lin and Chandwani fail to specifically teach the mapping is generated by a machine learning process.

However, Dias teaches the mapping is generated by a machine learning process (Dias, [0003] lines 5-9, To efficiently manage these resources, infrastructure providers need efficient scheduling algorithms and good resource allocation policies. Furthermore, infrastructure providers often need to guarantee service level agreements (SLAs) entered with their customers; [0077] lines 1-6, The exemplary trained machine learning model(s) 360, 590 generates one or more current predictions 640 of an allocation of resources (as mapping) to the of the shared computing environment that are needed to satisfy one or more specified SLA requirements between the user and the service provider of the shared computing environment).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman, Lin and Chandwani with Dias because Dias’s teaching of using machine learning model for determining the resource allocation/mapping would have provided Bregman, Lin and Chandwani’s system with the advantage and capability to allow the system to allocating the resource as well as to satisfy the SLA requirement which improving the resource utilization and system performance.


Response to Arguments
The Amendment filed on 04/18/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195